oD 0 CO st DW AD FP WD NY

NON NO NY YN NY NY NY NO Ke eee Fe Fe Fe ES lL
NY A Wm B&B W HO | DOD OO wo NY DH FP W NY

28

Reno City Attorney
P.O. Box 1900
Reno, NV 89505

| Case 3:20-cv-00075-MMD-CLB Document 10 Filed 03/02/20 Page 1 of 2

KARL S. HALL
Reno City Attorney
MARK HUGHS
Deputy City Attorney
Nevada Bar #5375
BRIAN M. SOOUDI
Deputy City Attorney
Nevada Bar #9195
Post Office Box 1900
Reno, NV 89505
(775) 334-2050

Email: hughsm@reno.gov
sooudib@reno.gov

Attorneys for Michael Frady, Anthony Sotelo,

Scott Johnson and Justin Schneider

aan

i L aT TTT

ERED ~~ SERVED ON
eM COUNSEUPARTIES OF RECORD

 

MAR - 5 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY

 

BY:

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

LYNETTE FORD and J.F., a minor,
through his parents and guardians, MR.
and MRS. FORD,

Plaintiff,
vs.

RPD OFFICER MICHAEL FRADY;
RPD OFFICER ANTHONY SOTELO;
RPD OFFICER SCOTT JOHNSON; and,
RPD OFFICER JUSTIN SCHNEIDER.

Defendants.

 

 

RK

Case No.: 3:20-cv-00075-MMD-CLB

OP DEL
STIPULATION TO EXTEND TIME TO
RESPOND TO COMPLAINT

(First Request)

Defendants MICHAEL FRADY, ANTHONY SOTELO, SCOTT JOHNSON and
JUSTIN SCHNEIDER, by and through their attorneys, Reno City Attorney Karl Hall,

Deputy City Attorney, Mark A. Hughs and Deputy City Attorney Brian M. Sooudi, Plaintiffs,

by and through their attorney, Terri Keyser-Cooper, stipulate that the Defendants shall have

 

 

 
Oo Oo HN WB On FSF W NO —

wo NO NY HY NY NY WN NY | F- | FS FTF PF Sh hl hlUm
In nw FB Ww NO | OD ODO Be ANT HD WH FF WY - O&O

28

Reno City Attorney

P.O. Box 1900
Reno, NV 89505

 

Case 3:20-cv-00075-MMD-CLB Document 10 Filed 03/02/20 Page 2 of 2

through March 20, 2020 to file their responses under Fed. R. Civ. P. 12 to Plaintiffs

 

 

Complaint (ECF #1). This is the first request for an extension to respond to the Complaint.
This stipulation is made to address conflicts in Counsel’s calendars.
DATED this _2"4_ day of March, 2020 DATED this _2"¢ day of March, 2020
By:__/s/ Terri Keyser-Cooper KARL HALL
Terri Keyser-Cooper, Esq. Reno City Attorney
Law Office of Terri Keyser-Cooper
1130 Wakefield Trail
Reno, NV 89523
Attorney for Plaintiffs By:_/s/ Mark A. Hughs
MARK A. HUGHS
Deputy City Attorney
Nevada Bar #5375
BRIAN M. SOOUDI
Deputy City Attorney
Nevada Bar #9195

Post Office Box 1900
Reno, Nevada 89505
(775) 334-2050

Attorneys for Michael Frady,
Anthony Sotelo, Scott Johnson and
Justin Schneider

T I§ SO ORDERED

 

.§. MAGISTRATE JUDGE

DATED: 5 3ZoZo __

 

 
